DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “nut 171” (page 7, line 4).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 6, in lines 6-9, recites, “a drop-shaped eccentric lever 7 arranged at the end of the worm shaft 2 that is located away from the motor, which lever is connected with the housing 6 by means of the bearing 8”, which appears to contain a grammatical error and could benefit from revision. For example: -- a drop-shaped eccentric lever 7 arranged at the end of the worm shaft 2 that is located away from the motor, and which is connected with the housing 6 by means of the bearing 8--.
Appropriate correction is required.

Claim Objections
Claims 11-20 are objected to because of the following informalities:  
Claim 11, in line 9, recites, “and eccentric lever”, which should be –the eccentric lever--.  
Claims 12-20 inherit the deficiencies of the respective parent claim by nature of dependency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, in lines 2-4, recites, “an area of the wedge element with a lesser thickness is arranged in the area of the eccentric lever at higher temperatures, and an area of the wedge element with a greater thickness is arranged in the area of the eccentric lever at lower temperatures”, which is unclear. First, the range of “higher” and “lower” temperatures are not clear from the phrasing (e.g., there is no defined reference temperature). Second, the general phrasing is unclear. For instance, it is unclear from the phrasing if there is an area of the eccentric lever that is hotter and an area that is colder, and the area of the wedge with lesser thickness is arranged in the area of the eccentric lever which is hotter, i.e., at a higher temperature, and the area of the wedge element with a greater thickness is arranged in the area of the eccentric lever which is colder, i.e. at lower temperatures; or if, when at higher temperatures, the elements are caused to move such that the area of the wedge with a lesser thickness is in closer proximity to the eccentric lever than when at lower temperatures; or if the wedge element is located near (i.e., “in the area”) the lever both at instances of lower temperature and higher temperature. For the purposes of examination, the phrasing is interpreted as the latter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song (KR 10-2010-0102347), in view of Donkin et al. (US 2,821,379), as evidenced by Kim (KR 10 2008 0000730).
Regarding claim 11, Song discloses a worm gear for an electromechanical power steering system of a motor vehicle, comprising: a gear housing (260); a worm wheel (156); a worm shaft (254) that meshes (fig. 2) with the worm wheel (156) via a worm drive (152); the worm wheel (156) and the worm shaft (254) arranged together in the gear housing (260); an eccentric lever (310, including 313); and further discloses a spring (320) that is operatively connected (figs. 2-4) to the eccentric lever (310, 313), the spring and eccentric lever configured to compensate for play in the engagement (spring 320 reduces backlash of meshed gearing) between the worm wheel (156) and the worm shaft (254). 

    PNG
    media_image1.png
    791
    988
    media_image1.png
    Greyscale

Song does not disclose a bimetallic spring that is operatively connected to the eccentric lever, the bimetallic spring and eccentric lever configured to compensate for a temperature-related play in the engagement between the worm wheel and the worm shaft.  
However, Kim evidences the known problem of temperature-related play in worm drives, i.e. that the worm wheel may shrink in winter when the ambient temperature is low, which generates a gap and associated backlash between the worm and worm wheel (see discussion of Background). 
Donkin teaches, in the embodiment of figure 4, a spring (14) formed from a bimetallic strip (16) comprising two strips of metal (17, 18) having relatively different coefficients of expansion whereby variations in temperature effects relative movement of the ends of the spring (col. 2, lines 41-47 and lines 1-4; col. 1, lines 56-59), where one end is mounted in a slot (8) of shaft (9) and the other end on member (12). 

    PNG
    media_image2.png
    630
    466
    media_image2.png
    Greyscale

Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the bimetallic spring as taught by Donkin in addition to the disclosed structure of Song, for the expected advantage of compensating for the known-problem of temperature-related play in meshed worm gear systems.  
Regarding claim 12, the combination of Song and Donkin suggests the worm gear of claim 11 wherein the eccentric lever (Song: 310, 313) is part of a pivot bearing (Song: 257) configured to adjust the engagement (Song: fig. 4) between the worm shaft (Song: 254) and the worm wheel (Song: 156).  
Regarding claim 13, the combination of Song and Donkin suggests the worm gear of claim 11 wherein the bimetallic spring (Donkin: 14) is spiral-shaped (Donkin: fig. 4) and is arranged on a tappet (Donkin: 9) which is mounted non-rotatably (in the combination, the spring 14 of Donkin is mounted similarly to the spring 320 of Song, i.e. one end is non-rotatably mounted to the housing and the other end is mounted against 313) in the gear housing (Song: 260).  
Regarding claim 16, the combination of Song and Donkin suggests the worm gear of claim 12 wherein the bimetallic spring (Donkin: 14) is configured to pretension (Donkin: col. 1, lines 28-35, col. 2, lines 22-29) the pivot bearing (Song: 257) and rests on a protrusion (Song: 313) of the eccentric lever (Song: 310, 313) with a first, free end (Donkin: end at 12).  
Regarding claim 20, the combination of Song and Donkin suggests an electromechanical power steering system comprising (mapping to the disclosure of Song) the worm gear of claim 11 and further comprising an electric servo motor (146) configured to drive the worm shaft (254) that meshes with the worm wheel (156) arranged on (fig. 1) a steering shaft (106) via the worm drive (152), wherein the worm wheel (156) is operatively connected (fig. 1) with an input shaft (108) of a steering gear (110), and wherein the worm shaft (254) and the steering shaft (106) are mounted rotatably together (fig. 2) in a gear housing (260).

Claims 11, 14-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Appleyard (WO 99/11502), in view of Donkin et al. (US 2,821,379), as evidenced by Kim (KR 10 2008 0000730).
Regarding claim 11, Appleyard discloses a worm gear for an electromechanical power steering system of a motor vehicle, comprising: a gear housing (1); a worm wheel (10); a worm shaft (6) that meshes (fig. 1) with the worm wheel (10) via a worm drive (8); the worm wheel (10) and the worm shaft (6) arranged together in the gear housing (1); an eccentric lever (303); and further discloses a spring (304) that is operatively connected (e.g., fig. 3) to the eccentric lever (304), the spring and eccentric lever configured to compensate for play in the engagement (spring 304 reduces backlash of meshed gearing) between the worm wheel (10) and the worm shaft (6). 

    PNG
    media_image3.png
    639
    952
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    353
    537
    media_image4.png
    Greyscale

Appleyard does not disclose a bimetallic spring that is operatively connected to the eccentric lever, the bimetallic spring and eccentric lever configured to compensate for a temperature-related play in the engagement between the worm wheel and the worm shaft.  
However, Kim evidences the known problem of temperature-related play in worm drives, i.e. that the worm wheel may shrink in winter when the ambient temperature is low, which generates a gap and associated backlash between the worm and worm wheel (see discussion of Background). 
Donkin teaches, in the embodiment of figure 4, a spring (14) formed from a bimetallic strip (16) comprising two strips of metal (17, 18) having relatively different coefficients of expansion whereby variations in temperature effects relative movement of the ends of the spring (col. 2, lines 41-47 and lines 1-4; col. 1, lines 56-59), where one end is mounted in a slot (8) of shaft (9) and the other end on member (12). 
Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the bimetallic spring as taught by Donkin in addition to the disclosed structure of Appleyard, for the expected advantage of compensating for the known-problem of temperature-related play in meshed worm gear systems.  
Regarding claim 14, the combination of Appleyard and Donkin suggests the worm gear of claim 11 comprising a wedge element (Appleyard: 301) provided between the gear housing (Appleyard: 1) and the bimetallic spring (Donkin: 14), said wedge element (Appleyard: 301) braced against a stop pin (Appleyard: 105) on the gear housing (Appleyard: 1), wherein the wedge element (Appleyard: 301) is arranged between (Appleyard: fig. 3) the gear housing (Appleyard: 1) and the eccentric lever (Appleyard: 301), such that the eccentric lever (Appleyard: 301) is movable toward (Appleyard: figs. 1, 3) the worm wheel (Appleyard: 10) or away from (Appleyard: figs. 1, 3) the worm wheel (Appleyard: 10) by moving the wedge element (Appleyard: 301).  
Regarding claim 15, the combination of Appleyard and Donkin suggests the worm gear of claim 14, as best understood, wherein the bimetallic spring (Donkin: 14) and the wedge element (Appleyard: 301) are configured such that an area of the wedge element (Appleyard: 301) with a lesser thickness (Appleyard: fig. 3) is arranged in the area of the eccentric lever (Appleyard: 303) at higher temperatures (Appleyard: 301 is near 303 at higher temperatures), and an area of the wedge element (Appleyard: 301) with a greater thickness (Appleyard: fig. 3) is arranged in the area of the eccentric lever (Appleyard: 303) at lower temperatures (Appleyard: 301 is near 303 at lower temperatures).  

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Appleyard (WO 99/11502), Donkin et al. (US 2,821,379), and Kim (KR 10 2008 0000730), in view of Hong et al. (KR 20170080899).
Regarding claim 17, the combination of Appleyard and Donkin suggests the worm gear of claim 11, the eccentric lever (Appleyard: 303) and the bimetallic spring (Donkin: 14). 
Further, Appleyard discloses that the flange (302) of the support assembly (300) has slots (fig. 3 shows unlabeled slot which corresponds to slots 106 shown in fig. 2); and also discloses (page 7, lines 21-29) that the flange abuts an outside face of the housing 1 (fig. 1 shows flange 102, which has slots 106, outside of housing 1); but does not disclose that the eccentric lever and the bimetallic spring are arranged in a separate housing.  
Hong teaches a worm shaft (10) meshed with a worm wheel (fig. 7b), where the worm wheel and the worm shaft are arranged together (fig. 7b) in a housing (100); and a separate housing (i.e., bearing holder 200, which is detachably coupled to the housing 100) which houses a bearing (50) and a mechanism (i.e., including elastic member 300) for reducing the backlash of the worm gears. Further, it would be apparent to one of ordinary skill in the art that the separable bearing holder 200 of Hong allows the system to be easily disassembled, e.g. for repair, while also protecting the components, e.g. from debri. 

    PNG
    media_image5.png
    695
    631
    media_image5.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the housing design (i.e., including the separable bearing holder 200), as taught by Hong, in combination with the structure (i.e., including Appleyard’s bearing 103 and support 300) suggested by Appleyard and Donkin, for the expected benefit of allowing the system to be easily disassembled, while also protecting the components (e.g., Appleyard’s exposed slots 106) from debri. 
Regarding claim 19, the combination of Appleyard, Donkin, and Hong suggests the worm gear of claim 17 wherein (mapping to disclosure of Appleyard) a stop (105, 106) of the eccentric lever (303) is implemented via a stop pin (the scope of the phrase “stop pin” includes bolt 105 that is inserted in the unlabeled slot to determine the maximum permissible rotation of 301) or directly on a pivot lever of a pivot bearing.  

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Richter et al. (DE 10 2010 031425) shows, in at least fig. 3, the meshing engagement of worm gears 19 and 20, with a backlash-reduction system including a lever 22 with pivot 23 and spring 24. 

    PNG
    media_image6.png
    356
    560
    media_image6.png
    Greyscale

Fuchsel (DE 10 2008 043792) shows, in at least fig. 3, a lever 107 that pivots about an axis corresponding to 110, and that is pressed by a spring force F to reduce backlash between meshed worm gears 103, 104. 

    PNG
    media_image7.png
    512
    401
    media_image7.png
    Greyscale

Dorfler (DE 20 2017 100 155) shows, in at least fig. 6, a lever 8 which pivots about an axis of 7, and that provides backlash-reduction to meshed worm gears 2, 3. 

    PNG
    media_image8.png
    398
    378
    media_image8.png
    Greyscale

(KR 10 2010 0107627) shows, in at least fig. 3, meshed worm gears 152, 156 which are tensioned by spring 320 and eccentric bushing 310 in order to compensate for backlash. 

    PNG
    media_image9.png
    440
    560
    media_image9.png
    Greyscale

 (KR 10 2007 0018336) shows, in at least fig. 9, a backlash compensation mechanism for meshed worm gears where separate housings 310, 320 pivot about pin 510 under force of spring 714.

    PNG
    media_image10.png
    557
    466
    media_image10.png
    Greyscale


Donkin (US 3,091,447) shows, in at least fig. 1, a bimetal spring designed to yieldably resist torque loads, and evidences it was well-known that bimetallic spiral springs have many uses in the mechanical arts, to include automobiles (col. 1, lines 7-16). 

    PNG
    media_image11.png
    378
    358
    media_image11.png
    Greyscale

(DE 102010003727) shows, in at least figs. 3b and 4b, a floating bearing for a steering gear system comprising an eccentric bush 108 operated by spring force of 110 and rotatably supported in guide bush 109, where the ends of the spring 110 are respectively supported in the guide bush 109 and eccentric bush 108. 

    PNG
    media_image12.png
    483
    383
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    332
    369
    media_image13.png
    Greyscale

(DE 102004054510) shows, in at least fig. 2, bearing bush 20 clamped to a floating bearing 13 with a spring 21. 

    PNG
    media_image14.png
    478
    470
    media_image14.png
    Greyscale

(GB 2524606) shows, in at least fig. 6, a preload mechanism 46 for meshed worm gears which is included in a bearing case 46A, and which includes a coil spring 46D and shock absorbing members 46B. 

    PNG
    media_image15.png
    522
    345
    media_image15.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658